Harwood, J.
(concurring). — One of the grounds upon which appellants insist that the assessment and levy of the tax on the lands in question, and the sale thereof to enforce payment of said tax, is void, is because two distinct and separate parcels of land were assessed and valued for taxation in one item and as one parcel; and that afterwards, in all the proceedings for enforcing said tax, the two parcels of land were treated as one.
It appears from the allegations of the complaint that plaintiffs made and delivered to the assessor a list of all their real and personal property, in which list they returned a description of said lands. It is not directly alleged in said complaint that plaintiffs described and stated the value of said real estate in one item as one parcel of land; but that, I think, is the fair inference to be gathered from paragraph 4 of the complaint. It is nowhere alleged that plaintiffs returned their real estate in separate parcels, or with separate valuations, which ought to have been distinctly alleged, if true, in order to form a basis for asserting the proposition they contend for, that said lands should have been assessed and the lien thereon for the tax levied enforced against the same by separate parcels; and, as before remarked, the inference we draw from the allegations of the complaint is that the land was returned by plaintiffs, and valued as a parcel of “478 acres of land.” This was asserted by respondent in his brief and argument as the allegation of the plaintiffs’ complaint, which proposition was not denied by *41appellants in the treatment of the question before this court. Such return of said real estate in bulk appears to have been adopted by the assessor and other officers of that county; and in the assessment, levy, and other proceedings had in reference to the tax thereon for that year said lands were treated as one parcel. No effort was made by appellants, by appearance before the board of equalization, to have each parcel of said land separately assessed and valued; and, having been the author of such assessment, and introduced into it the irregularity complained of, we think, applying the maxim that one should not be allowed to take advantage of his own wrong, plaintiffs ought not to be heard to assert such irregularity as a ground for avoiding said tax.
But, as a general proposition of law, I do not agree that, under the provisions of the statute regulating taxation at the time in question, every tax levied, whether on the specific parcel of real property or not, became a direct lien, generally or convertibly, to be applied on any or every parcel of real estate assessed to the same party. I think the provisions of the statute contemplated and provided for the assessment of each distinct parcel of real estate separately, and for a direct lien on each parcel for the tax levied thereon. Section 2 of said act (Extra Sess. Laws, 1887, p. 83) provides; “ Every tax levied under the provisions of this act is hereby made a lien against any and all the property assessed, and such lien shall attach at the time of such assessment, and shall not be satisfied or removed until such taxes are paid.” If this provision, considered alone, leaves any doubt as to the point in question, it is made clear by other provisions of the same act, when all are looked at and construed together. Section 13 provides that, as to real estate assessment, the county clerk shall set forth in a book to be u known as the ‘ Real Property Assessment Book/ lists of all lands in his county subject to taxation, showing the names of the owners, if known. If the names of the owners be unknown, it shall be so stated opposite the description of each tract or parcel of land by township, range, section, and subdivision thereof, or numbers.” By the provisions of section 16, the assessment list of each individual is required to contain “ his or her or their lands, to be designated by sub*42division, township, 'range, section, and any division or part of sections, and, where such part is not a government division or subdivision, then some other description to define it; and his town lots, naming the town in which they are situate and their proper description by number and block, or otherwise, according to the system of numbering in the town.” Section 25 provides that, “immediately after the assessment roll is corrected, the county clerk shall make out an abstract thereof, containing the whole amount of each species of property, and the value of the sane, together with the total valuation of all property assessed.” Section 30 provides that “the county treasurer shall .... make out and publish a list of all lands and town lots subject to sale, describing such lauds and town lots as the same are described in the tax roll, with the accompanying notice, stating that so much of each tract of land or town lot described in said list as may be necessary for that purpose will .... be sold by him at public auction .... for the taxes and charges thereon.” The same section provides for notice “to all persons, companies, or corporations who have or claim any estate, right, or title, or interest in, or claim to, or lien upon, any of the several pieces or parcels of land” in the list which will be sold at public auction, to procure the amount of delinquent taxes due thereon; in which notice is required to be inserted “a description of each parcel of land, as the same appears in the tax roll, stating also the total taxes due on each parcel, adding penalty and cost of advertising.” Section 35 provides that when the last publication of said notice shall have been made according to law “the notice shall be deemed to have been served, and the treasurer shall have acquired full and complete jurisdiction to enforce against each piece or parcel of land in said published list described the taxes accrued, penalties, and cosfs upon it, theu delinquent.” Section 37 provides that “ the person who offers to pay the amount due on any parcel of land for the smallest portion of the same is to be considered the highest bidder,” etc.; and it is provided by section 39 that the purchaser shall receive from the county treasurer making such sale a certificate of the purchase, showing “how much and what part of such tract or lot was sold, and stating the amount of each kind of tax, interest, and cost for each tract or lot for *43•which the same was sold.” Section 41 provides for redemption at any time before the expiration of three years from the date of sale, by “payment to the treasurer of the proper county, to be held by him subject to the order of the purchaser, of the amount for which the same was sold.”
I think these provisions of said act make plain the proposition that the legislature intended that each distinct parcel of land should be assessed separately, and separately charged with a direct lien for the taxes levied thereon, and may be redeemed from that lien by payment of the tax levied on such parcel according to the listing and assessment thereof. This is shown by the many provisions of the statute cited. It is a just provision, too, because others besides the legal owner may have interests in a parcel of land, which they wish to protect by payment of the tax before sale, or redemption of the parcel after sale; and, under the contrary view, such interests could not be protected without payment of all taxes assessed against all other property of the delinquent. It may be further observed that a delinquent, unable to pay the tax on all the lands assessed to him, could not save one parcel from sale, or redeem one parcel, without payment of the whole tax, unless the provisions of the statute which we have cited are substantially followed. But while it is the right of the owner to have his real estate assessed and taxed by separate parcels, these provisions of the statute and the rights which flow therefrom ought to be applied with reason in connection with the subject under regulation and the other provisions of the act. When the owner returns lists of his property under the provision requiring him to make and return the same, this action on his part in a manner makes him a party to the listing and assessment of such land. And, moreover, the law has provided a board of equalization clothed with power to correct such irregularities, to whom the owner may apply for such correction; and we think the holding that he cannot ignore these provisions which offer a remedy, to which he should resort before he can appeal to the court for relief, is the proper ruling.
In the case at bar it appears from the complaint that the land in question was sold for an item of tax levied on personal property returned and valued at $950. The land sold, I think, was *44not chargeable b}r way of direct lien for said personalty tax, to be enforced by sale of said real estate as for tax levied thereon. The amount of the tax on said personal property was easily ascertainable. The appellants could have ascertained the same and tendered payment of the amount properly assessed upon said lands, with interest, penalty, and costs accrued, and demanded a certificate of redemption on payment thereof, before commencement of this action. (Northern Pac. R. R. Co. v. Garland, 5 Mont. 146; Northern Pac. R. R. Co. v. Patterson, 10 Mont. 90.) If that had been done, and redemption had not been allowed by the proper officers, plaintiffs would, upon proper showing of the facts, have been entitled to relief to the extent of compelling the allowance of redemption by cancellation of the certificate of the sale, or other proper remedy, on payment of the amount for which said lands are properly charged. But such facts are not shown. Plaintiffs proceeded upon the theory that they could avoid the whole tax, and have directed the allegation of the complaint to that end; and careful consideration leads me to the conclusion that the showing made by the complaint is insufficient to sustain their action.
I therefore, with these modifications of the views expressed in the opinion of Chief Justice Blake, concur in the conclusion that the judgment of the trial court should be affirmed.
He Witt, J. — I concur in the observations of Mr. Justice Harwood, and the affirmance of the judgment.